DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
In view of the Appeal Brief filed on 07/02/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/WU CHENG W SHEN/Supervisory Patent Examiner, Art Unit 1628                                                                                                                                                                                                        





Status of the Application
Claims 1, 5-18, 20-30, and 32-36 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 09/04/2020 are acknowledged. Claims 28 and 34 are amended and new claim 36 is added. Claims under consideration in the instant office action are claims 1, 5-18, 20-3032-35, and new claim 36.
 Applicants' arguments, filed 09/04/2020, have been fully considered but they are not deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

(I). Claims 9, 12, 18, 28, 29, 34 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "strong" in limitation “strong CYP2D6 inhibitor” recited in claims 9-11 is a relative term which renders the claim indefinite.  The term "strong" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would 
The term "significant" in limitation “significant adverse event” recited in claims 12, 18, and 35 is a relative term which renders the claim indefinite.  The term "significant" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to the degree of the increase in the level or severity of an adverse event.
The term "inadequate" in limitation “control of abnormal involuntary movement is inadequate” recited in in claim 28, and similarly the term “adequate” in limitation “abnormal involuntary movement is inadequate” recited in claim 34 is a relative term which renders the claim indefinite.  The term "inadequate/adequate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to the degree of control of abnormal involuntary movement should be achieved.
The term "tolerable" in the limitation “daily amount is tolerable” recited in claims 28 and 34 is a relative term which renders the claim indefinite.  The term "tolerable" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to the degree of control of abnormal involuntary movement should be achieved.
Furthermore, with regard to claim 28 c), the limitation “if the degree of control of abnormal involuntary movement is inadequate and the initial daily amount is tolerable” appears to be optional. Does the metes and bounds of claim 28 c) encompass the embodiment of “if the degree of control of abnormal involuntary movement is not inadequate”?  
not intolerable”? 
With regard to claim 29, it is unclear as written whether the limitation “the first dose is about 6 mg and the second dose is about 6 mg; the first dose is about 9 mg and the second dose is about 9 mg; the first dose is about 12 mg and the second dose is about 12mg” is meant to be alternative doses.

(II). Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the scope of “in the treatment of VMAT2-mediated disorders” as recited in claim 20 in relation to Tardive Dyskinesia recited in claim 1.  It is unclear whether “another therapeutic agent useful in the treatment of VMAT2-mediated disorders” must be useful for a VMAT2-mediated disorder other than Tardive Dyskinesia.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 5-18,  20-30, and 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Tetrabenazine for the Treatment of Hyperkinetic Movement Disorders: A Review of the Literature, Clinical Therapeutics, 2012, 34(7), pp. 1487-1504) in view of ARM-TD (Aim to Reduce Movements in Tardive Dyskinesia (ARM-TD), ClinicalTrials.gov Identifier: NCT02195700, July 18, 2014 (v1)) and Dorado et al. (Antipsychotic drugs and QTc prolongation: the potential role of CYP2D6 genetic polymorphism, 2007, Expert Opin. Drug Metab. Toxicol., 3(1), pp. 9-19).
Rejection
Regarding claim 1, Chen teaches 9 of 11 studies demonstrating a clinical benefit of administering tetrabenazine for Tardive Dyskinesia symptoms (pg. 1496, left column, second paragraph).   Chen teaches 9 of 11 studies demonstrating a clinical benefit of administering tetrabenazine for Tardive Dyskinesia symptoms (pg. 1496, left column, second paragraph).   Regarding claims 13-18, Chen teaches patients reporting an improvement based on the global response scale (i.e. global impression of change), which measures responses in motor function (pg. 1496, left column, third paragraph).  
Regarding claims 9-11 and 20, Chen teaches “Coadministration with a strong CYP2D6 inhibitor (e.g., ﬂuoxetine, paroxetine, quinidine) may increase levels of some active metabolites, and TBZ dosage reduction may be warranted. TBZ does not seem to have clinically signiﬁcant interactions with other CYP inhibitors.” (See Chen et al., page 1500, right column, lines 3-7).  “Another VMAT-2 inhibitor, NBI-98854 (Neurocrine Biosciences, San Diego, Cali-fornia), is currently in phase 2 clinical testing for the treatment of TDk.” (Chen, et al., page 1496, right column, lines 15-18).
Regarding claims 12 and 18, Chen does not report any significant adverse effects due to tetrabenazine (e.g. irritability).

 	Regarding claim 21, Chen teaches Tardive Dyskinesia as commonly characterized by dopamine antagonist use (e.g. metoclopramide) (pg. 1496, left column, first paragraph).  
Regarding claims 22-23, Chen teaches the age of patient population from 23 to 82 years, which would be considered to be patients of adult age (pg. 1496, left column, third paragraph).  Chen teaches the mean age of initiation of TBZ was 52.6 (1.9) years (page 1493, right column, second paragraph)
Regarding claims 1, 5-7, 25-27, and 29-30, Chen teaches a maximum allowable daily dose of 200 mg, and long-term dosage in a range of 12.5-175 mg (pg. 1493, left column, first paragraph).  
Regarding claims 28-29, Chen teaches a recommended starting dosage of 12.5 mg with weekly titration thereafter.  As a consequence it would follow that one of ordinary skill in the art would compare the level of the subject’s motor function before and after treatment.
Chen does not explicitly teach the following limitations: (i) the administration of deutetrabenazine instead of tetrabenazine; (ii) a Tardive Dyskinesia subject not having a QTcF value > 450 ms recited by claim 1; (iii) the administration of two doses daily; (iv) decreasing the daily amount of deutetrabenazine until tolerance and reduction of abnormal involuntary movement is achieved; (v) the psychiatric illness recited in claim 36.
(i): Regarding claim 1, ARM-TD teaches a study to determine whether an investigational drug, SD-809 (deutetrabenazine), will reduce the severity of abnormal involuntary movements of tardive dyskinesia (Study Description, pg. 2).  For the clarity of record, tetrabenazine taught by Chen and the deutetrabenazine taught by ARM-TD are VMAT2 inhibitors (which is recited in instant claim 20, vesicular monoamine transporter type 2) with slight difference in that the structure of deutetrabenazine has some H 
	         tetrabenazine		        		deutetrabenazine

    PNG
    media_image1.png
    321
    486
    media_image1.png
    Greyscale
      
    PNG
    media_image2.png
    337
    481
    media_image2.png
    Greyscale

(iii) Regarding claims 8 and 24, ARM-TD teaches the administration of deutetrabenazine twice daily for 12 weeks, including a dose titration period and maintenance period (pg. 3).  
Regarding claims 13-17, ARM-TD teaches the use of Abnormal Involuntary Movement Scale (AIMS) Score This is taught by Chen et al to detect and follow the severity of TD over time, the Clinical Global Impression of Change (CGIC) to assess overall response to therapy, and the Craniocervical Dystonia Questionnaire (CDQ-24) to evaluate stigma, emotional well-being, pain, activities of daily living, and social/family life (Outcome measures, pg. 3).  
With regard to the limitation “results in an improvement in motor function” recited in claim 1, this limitation is a consequence of the teachings by ARM-TD on the use of Abnormal Involuntary Movement Scale (AIMS) Score to detect and follow the severity of TD over time, and it would flow logically that one of ordinary skill in the art would compare the level of the subject’s motor function before and after treatment. 
(iv)  With regard to the limitations recited in claims 28-29, and 32-35, as a consequence of the teachings by ARM-TD on the use of Abnormal Involuntary Movement Scale (AIMS) Score to detect and follow the severity of TD over time, it would follow that one of ordinary skill in the art would 
Regarding claims 22-23, ARM-TD teaches adult subjects at least 18 years old (Eligibility Criteria, pg. 6).
(ii) and (v): Regarding the limitations recited in claims 1 and 36, Dorado et al. reviews the cardiac safety of psychiatric patients taking antipsychotic drugs and QTc prolongation (See Title, abstract and Introduction). Dorado et al. is drawn towards the cardiac safety of antipsychotic drugs, including side effects such as tardive dyskinesia, and analyses the role of drug metabolic processes (CYP2D6 genetic polymorphism) in the complex pathophysiology of the phenomenon (see abstract).  Dorado further teaches that “The warning specifically focuses on the contraindication with drugs that inhibit the drug-metabolizing CYP2D6 isoenzyme, in patients with long-QT syndrome (with a baseline QTc > 450 ms) and/or in those with a history of cardiac arrhythmias. ECG and potassium level determination at baseline are recommended and should be measured periodically.  (pg. 11, left column, first paragraph; pg. 12, right column, fifth paragraph). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to treat Tardive Dyskinesia in a subject wherein deutetrabenazine is administered instead of tetrabenazine, as suggested by ARM-TD, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since ARM-TD teaches that deutetrabenazine can be administered to treat Tardive Dyskinesia, and it would be obvious to try the deuterated version of tetrabenazine, with a reasonable expectation of success absent evidence of criticality of the particular steps.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to treat Tardive Dyskinesia in a subject wherein two doses daily are administered, as suggested by ARM-TD, and produce the instant invention.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to treat Tardive Dyskinesia in a subject wherein the daily amount of deutetrabenazine is decreased until tolerance and reduction of abnormal involuntary movement is achieved, as suggested by ARM-TD, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since as a consequence of the teachings by ARM-TD and Chen on the use of Abnormal Involuntary Movement Scale (AIMS) Score to detect and follow the severity of TD over time, it would follow that one of ordinary skill in the art would incrementally increase or decrease and determine dosages of deutetrabenazine wherein a positive response to treatment is achieved and no significant increase in depression or suicidal ideation, with a reasonable expectation of success absent evidence of criticality of the particular steps.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to treat Tardive Dyskinesia in a subject wherein the subject has a QTcF value < 450 ms, as suggested by Dorado, and produce the instant invention.
One of ordinary skill in the art would have been motivated to select a patient population wherein their QTcF value is less than 450 ms since excluding patients with a QTcF value higher than 450 ms would prevent cardiac side effects, which are known to be associated with treatment by antipsychotic drugs (e.g. tetrabenazine derivatives) as taught by Dorado, with a reasonable expectation of success absent evidence of criticality of the particular steps.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to treat Tardive Dyskinesia in a subject wherein the subject has an underlying psychiatric illness, as suggested by Dorado, and produce the instant invention.

Regarding wherein clause recited lines 10-12 of claim 1, when the composition is delivered in the same manner as claimed, the effects of the composition would be the same such as improvements in motor function and lack of increased adverse events, as they are a direct result of the components of the composition and the mode of administration which are met by the art, whereby the resulting properties and effects would flow naturally upon completion of active step of administration. Furthermore, relevant to the limitation “a maximal increase in the subject’s QTcF of less than 5 ms” recited in instant claim 1, Dotado et al. teaches antipsychotic (olanzapine) seems to have a low potential to increase QTc interval, having a mean effect of 1.7 ms (See 2.9 on page 12 of Dotado et al.). Therefore, the comparison of QTc before and after administration of deutetrabenazine as an indicator of improvement in motor function is well within the routine practice of a skilled artisan.
Regarding the amount of deutetrabenazine recited in claims 1, 5-7, 25-27, and 29-30, Chen teaches a maximum allowable daily dose of 200 mg, and long term dosage in a range of 12.5-175 mg (pg. 1493, left column, first paragraph).  Even though the range for the dosage amounts as taught by Chen are not the same as the claimed amounts, Chen does teach an overlapping range of amounts, and it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  It would have been obvious to one of ordinary skill in the art to optimize the amount of deutetrabenazine in order to improve motor function in patients with Tardive Dyskenesia.  Still further, it is obvious to vary and/or optimize the amount of deutetrabenazine provided in the composition, according to the guidance provided by Chen, to provide a composition having the desired properties such as the desired (ratios, concentrations, percentages, etc.).   It is noted In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  One of ordinary skill in the art would have been motivated to optimize the dosing of deutetrabenazine in order to reduce abnormal involuntary movements and adverse effects as taught by combined teachings of Chen et al. and ARM-TD.
Regarding the limitation “the subject does not have a QTcF value > 460 ms” recited in claim 1, 
Even though the range for the QTcF value as taught by Dorado are not the same as the claimed values, Dorado does teach the warning specifically focuses on the contraindication with drugs that inhibit the drug-metabolizing CYP2D6 isoenzyme, in patients with long-QT syndrome (with a baseline QTc > 450 ms) and/or in those with a history of cardiac arrhythmias, an overlapping range of values, and it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  It would have been obvious to one of ordinary skill in the art to optimize the QTcF value for exclusion in order to minimize occurrence of side effects with Tardive Dyskenesia.  It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5-18, 20-30, and 32-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-15 and 17-25 of copending Application No. 15/667,483 (reference application) in view of Dorado et al. (Antipsychotic drugs and QTc prolongation: the potential role of CYP2D6 genetic polymorphism, 2007, Expert Opin. Drug Metab. Toxicol., 3(1), pp. 9-19).

The claim of Application No. 15/667,483 (filed on 09/04/2020) do not recite Tardive Dyskinesia in a subject with a subject having a QTcF value < 450 ms. In this regard, the specification of 15/667,483 does disclose treating tardive dyskinesia by administering deutetrabenazine wherein patients with a QTcF value > 450 ms are excluded (paragraph 0457, pg. 100).  The specification of Application No. 15/667,483 teaches that treatment does not significantly change the QTcF value (paragraph 0172, pg. 30). Consistent with the disclosure of specification of copending Application No. 15/667,483, prior art taught by Dorado et al. is drawn towards the cardiac safety of antipsychotic drugs, including side effects such as tardive dyskinesia, and analyses the role of drug metabolic processes (CYP2D6 genetic polymorphism) in the complex pathophysiology of the phenomenon (see abstract).  Dorado teaches that “The warning specifically focuses on the contraindication with drugs that inhibit the drug-metabolizing CYP2D6 isoenzyme, in patients with long-QT syndrome (with a baseline QTc > 450 ms) and/or in those with a history of cardiac arrhythmias. ECG and potassium level determination at baseline are recommended and should be measured periodically.  (pg. 11, left column, first paragraph; pg. 12, right column, fifth paragraph).

One of ordinary skill in the art would have been motivated to select a patient population wherein their QTcF value is less than 450 ms since excluding patients with a QTcF value higher than 450 ms would prevent cardiac side effects, which are known to be associated with treatment by antipsychotic drugs (e.g. tetrabenazine derivatives) as taught by Dorado, with a reasonable expectation of success absent evidence of criticality of the particular steps.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Claims 1, 5-18, 20-30, and 32-36 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 




/ANDREW P LEE/Examiner, Art Unit 1628                                                                                                                                                                                                        
/WU CHENG W SHEN/Supervisory Patent Examiner, Art Unit 1628